                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

JESUS GONZALEZ, an individual,

            Plaintiff,                                CASE NO.:
v.

OYO HOTELS, INC.,

      Defendant.
______________________________________/

                                          COMPLAINT

       Plaintiff, JESUS GONZALEZ, (hereinafter “Plaintiff”), sues OYO HOTELS, INC.

(hereinafter “Defendant”) for injunctive relief, attorneys’ fees, and litigation costs, including but

not limited to disbursements, court expenses, and other fees, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA Accessibility Guidelines, 28

C.F.R. Part 36 (hereinafter “ADAAG”), and alleges:

                                        INTRODUCTION

       1.        Defendant owns and/or operates that certain hotel known as OYO Hotel Orlando

Florida Mall, Orlando, Florida (the “Hotel”). The Hotel has a website located at

https://www.oyorooms.com/us/57868-oyo-hotels-oyo-hotel-orlando-florida-mall-orlando-

fl/?selected_rcid=272817 (the “Website”). The Hotel takes reservations through its website and/or

a third-party website and provides information regarding available guestrooms and amenities.

       2.        As of March 15, 2012, Defendant was required to ensure that all of its reservation

systems, including its online reservation systems (a) identify and describe disabled accessible

features of the Hotel in detail; (b) identify and describe disabled accessible features of ADA

compliant guest rooms in detail; (c) permit disabled individuals to independently assess whether

the Hotel and its available guestrooms meet their individual accessibility needs (by describing
accessible and inaccessible features); and (d) allow reservations to be taken for accessible

guestrooms in the same manner as for non-accessible guestrooms.1 Defendant has not complied.

This lawsuit follows.

                                    JURISDICTION AND VENUE

       3.      This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2201 and 2202).

       4.      This Court has personal jurisdiction over Defendant in this action. Defendant owns

or operates a Hotel in Florida, whose Website is an interactive website through which Defendant

seeks to consummate financial transaction (reservations and payments) with residents of Miami

(and others) who visit the Website, and Defendant violated Plaintiff’s civil rights in Miami, as set

forth more fully below.

       5.      Defendant, at all times material hereto, personally or through an agent:

               a. Operated, conducted, engaged in a carried on a business venture in this state

               and/or county or had an office or agency in the state and/or County;

               b. Was engaged in substantial activity within the state;

               c. Committed one or more asked stated in Florida Statutes, Sections 48.081, 48.181

               or 48.193;




   1
      This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
requirements apply not only to the Website, but also to every online reservation system on which
reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
and others.
                                                   2
                d.      The acts of Defendant set out in this Complaint occurred in whole or in part

                in this county and/or state;

                e.      Defendant    was       engaged   in   the   business   of   marketing   public

                accommodations, in places including Florida;

                f.      Defendant is subject to the jurisdiction of the courts of the state.

        6.      Venue lies in this District pursuant to 28 U.S.C. §1391(b)(2), because a substantial

part of the events or omissions giving rise to the claims here at issue occurred in Miami; Plaintiff

encountered Defendant’s ADA violations in this District, and the injury to Plaintiff here at issue

occurred in this District.

                                                   PARTIES

        7.      At all times Material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age

of 18 years, sui juris, and a resident of Miami-Dade County, Florida.

        8.      Plaintiff has at all material times suffered from a “qualified disability” under the

ADA. Plaintiff has been diagnosed with paraplegia and uses a wheelchair for mobility purposes.

        9.      Defendant is a Florida limited partnership conducting business in Miami and is the

owner and/or operator of the Hotel and has control over the content of the Website.

                                  COUNT I
              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

        10.     On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities and to provide clear, strong, consistent, enforceable standards

addressing such discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to ensure that the




                                                     3
Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

12101(b)(l) - (4).

       11.     Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

of lodging were required to conform to these revised regulations on or before March 15, 2012.

       12.     On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:

               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

                      (i)     Modify its policies, practices, or procedures to
                              ensure that individuals with disabilities can make
                              reservations for accessible guest rooms during the
                              same hours and in the same manner as individuals
                              who do not need accessible rooms;

                      (ii)    Identify and describe accessible features in the hotels
                              and guest rooms offered through its reservations
                              service in enough detail to reasonably permit
                              individuals with disabilities to assess independently
                              whether a given hotel or guest room meets his or her
                              accessibility needs;

                      (iii)   Ensure that accessible guest rooms are held for use
                              by individuals with disabilities until all other guest
                              rooms of that type have been rented and the
                              accessible room requested is the only remaining
                              room of that type;

                      (iv)    Reserve, upon request, accessible guest rooms or
                              specific types of guest rooms and ensure that the
                              guest rooms requested are blocked and removed
                              from all reservations systems; and

                                                   4
                      (v)     Guarantee that the specific accessible guest room
                              reserved through its reservations service is held for
                              the reserving customer, regardless of whether a
                              specific room is held in response to reservations
                              made by others.

       13.     In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

       14.     Hotels (and motels) are required to identify and describe all accessible features in

the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

receive information they need to benefit from the services offered by the place of lodging.” 28

C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

“accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

       15.     In addition,

               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.




                                                  5
       16.     For hotels in buildings constructed after the effective date of the 1991 Standards, it

is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

       17.      However, for hotels in buildings constructed prior to the 1991 Standards,

information about the hotel should include, at a minimum

               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide
               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be
               included (e.g., door to guest room measures 30 inches clear).
               [emphasis added].

28 C.F.R. Part 36, Appx. A.

       18.     The Hotel is a place of public accommodation that owns and/or leases and operates

a place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to the 1991

Standards.

       19.     The Website (and all other online reservation platforms used by the Hotel) allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

       20.     It is critically important to Plaintiff that any hotel at which he stays is accessible to

him, which takes some research. Plaintiff frequently researches and assesses the accessible features

and guestrooms of hotels online, which is the fastest, easiest, and most convenient way for him to

do so, in furtherance of any planned trips.




                                                    6
       21.     Prior to the filing of this action and while in Miami, Plaintiff visited the Website to

learn about accessible features of Defendant’s Hotel, and to independently assess whether the

Hotel is accessible to him, and whether he could independently reserve an accessible room at the

Hotel, in the same manner as those seeking to reserve non-accessible rooms. Upon his visit,

Plaintiff discovered that the Website does not comply with the ADA and ADAAG and did not

provide him with any meaningful accessibility information at all or allow for the online reservation

of an accessible room (with known accessibility features).

       22.      The Hotel property was originally constructed in 1956 and contains approximately

31 guestroom units. The Website’s homepage contains no information on the Hotel’s ADA

compliance or on the Hotel’s accessibility. There is no ADA statement. There is no Accessibility

Statement. There is no section or webpage on the Website disclosing the Hotel’s policies and

procedures against discrimination of the disabled at its facilities or the Hotel’s policies and

procedures to ensure equal access to its facilities by the disabled.

       23.     The Description and Amenities section of the website state “[t]his wheelchair

accessible hotel…” and includes wheelchair icons titled Wheelchair Accessible. However,

“wheelchair Accessible is not defined or described in any manner to convey its meaning. Further,

there is no reference to any know ADA guidelines that address what wheelchair accessibility is.

       On the righthand of the screen, there is an interactive dialogue box where dates of stay can

be selected. Once dates are entered, a new webpage is generated containing a list of room

categories available for the selected dates. All room categories, except for Studio, are depicted

with a photograph and three icons reflecting the features available for that room category. Only

one room category is designated as an accessible room-King Bed Accessible. However, this




                                                    7
alleged accessible room categories provides no information as to the available accessible feature,

especially as it relates to bathing facilities.

        All room categories also have a hyperlink of “+14 more” or “+15 more,” referring to the

amenities/features icons. When these hyperlinks are accessed, it becomes clear that the list of

amenities and features, which includes the icon for wheelchair accessible, are nearly identical for

all five room categories. Based on the information provided, it is confusing that all room categories

are listed to be wheelchair accessible, but only one room is designated as accessible, and that room

provides no accessibility information distinguishing it from any other room category.

        The online reservation process can be commenced by clicking Select for the desired room

category, then clicking Continue to book in the aforementioned interactive dialogue box. There is

no advance search or filter function that will amplify or clarify how the accessible room category

is accessible. At this stage an interactive webpage opens for the exchange of personal and financial

data as part of the online reservation process.

        In sum, the website allows for the online reservation of non-accessible rooms. However,

the Website fails to provide sufficient accessibility information so that a disabled person can

independently assess whether the Hotel and the rooms can accommodate his or her respective

accessibility needs. Further, non-accessible rooms can be reserved online but a properly disclosed

accessible rooms cannot be reserved in the same manner.

        24.     The Website also has inadequate accessibility information concerning common

areas and hotel amenities. There is no indication at any point no that the Hotel common areas meet

the 1991 Standards, or alternatively (as applicable):




                                                   8
a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

   not, the ways in which it does not comply, so that Plaintiff and others similarly

   situated can evaluate whether it is accessible to them;

b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

   if not, the ways in which it does not comply, so that Plaintiff and others similarly

   situated can evaluate whether it is accessible to them;

c. Whether restaurant or other food service areas at the Hotel comply with the 1991

   Standards, and if not, the ways in which they do not comply, so that Plaintiff and

   others similarly situated can evaluate whether it is accessible to them;

d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

   comply with the 1991 Standards, and if not, the ways in which they do not comply,

   so that Plaintiff and others similarly situated can evaluate whether it is accessible

   to them;

e. Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

   the ways in which it does not comply, so that Plaintiff and others similarly situated

   can evaluate whether it is accessible to them;

f. Whether the business center complies with the 1991 Standards, and if not, the ways

   in which it does not comply, so that Plaintiff and others similarly situated can

   evaluate whether it is accessible to them;

g. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

   the ways in which they do not comply, so that Plaintiff and others similarly situated

   can evaluate whether it is accessible to them;




                                       9
h. Whether the route from the public entrance to the registration desk is accessible in

   compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff and others similarly situated can evaluate whether it is

   accessible to them;

i. Whether the route from the registration desk to the accessible rooms is accessible

   in compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff and others similarly situated can evaluate whether it is

   accessible to them;

j. Whether the route from the public entrance to the business center is accessible in

   compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff and others similarly situated can evaluate whether it is

   accessible to them;

k. Whether the route from the accessible guestrooms to the business center is

   accessible in compliance with the 1991 Standards, and if not, the ways in which it

   does not comply, so that Plaintiff and others similarly situated can evaluate whether

   it is accessible to them;

l. Whether the route from the public entrance to the pool (if any) is accessible in

   compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff and others similarly situated can evaluate whether it is

   accessible to them;

m. Whether the route from the accessible guestrooms to the pool (if any) is accessible

   in compliance with the 1991 Standards, and if not, the ways in which it does not




                                      10
   comply, so that Plaintiff and others similarly situated can evaluate whether it is

   accessible to them;

n. Whether the route from the public entrance to the fitness center is accessible in

   compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff and others similarly situated can evaluate whether it is

   accessible to them;

o. Whether the route from the accessible guestrooms to the fitness center is accessible

   in compliance with the 1991 Standards, and if not, the ways in which it does not

   comply, so that Plaintiff and others similarly situated can evaluate whether it is

   accessible to them;

p. Whether the route from the public entrance to the restaurant or food service areas

   is accessible in compliance with the 1991 Standards, and if not, the ways in which

   it does not comply, so that Plaintiff and others similarly situated can evaluate

   whether it is accessible to them;

q. Whether the route from the accessible guestrooms to the restaurant or food service

   areas is accessible in compliance with the 1991 Standards, and if not, the ways in

   which it does not comply, so that Plaintiff and others similarly situated can evaluate

   whether it is accessible to them;

r. Whether the route from the public entrance to the conference/ballroom space is

   accessible in compliance with the 1991 Standards, and if not, the ways in which it

   does not comply, so that Plaintiff and others similarly situated can evaluate whether

   it is accessible to them;




                                       11
             s. Whether the route from the accessible guestrooms to the meeting/ballroom space is

                accessible in compliance with the 1991 Standards, and if not, the ways in which it

                does not comply, so that Plaintiff and others similarly situated can evaluate whether

                it is accessible to them;

       25.      This is not intended to be an exclusive list, and Plaintiff brings this action to

remediate all violations of the ADAAG found to exist upon the Website, and upon all online

reservation platforms used by the Hotel.

       26.      In addition to the list above, upon information and belief, Defendant may not

effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

until all other guest rooms of that type have been rented and the accessible room requested is the

only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

types of guest rooms and ensure that the guest rooms requested are blocked and removed from all

reservations systems; or (iii) guarantee that the specific accessible guest room reserved through its

reservations service is held for the reserving customer, regardless of whether a specific room is

held in response to reservations made by others. Discovery is required on these issues.

       27.      Plaintiff will visit the Website again upon the Defendant’s compliance with the

laws and regulations specified herein, in order learn about the accessible (and inaccessible)

features of the Hotel, learn about the accessible (and inaccessible) features of Hotel guestrooms,

assess the extent to which the hotels meet each of his specific accessibility needs, and determine

whether he can reserve an accessible guestroom.

       28.      Plaintiff has a daughter living in the Orlando, Florida, who he visits and intends to

visit regularly. When Plaintiff visits his daughter, he intends to stay at hotels in and around the

Orlando/Central Florida area in order to also take advantage of his travel and enjoy leisure and



                                                   12
sightseeing activities. If the Hotel is the most suited to his accessibility needs as compared to other

suitable hotels reviewed online, and considering other factors, he will book a stay there.

       29.      Defendant has discriminated against Plaintiff and all other mobility-impaired

individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,

privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

and ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website

(and other online reservation platforms, as applicable) into compliance with the ADAAG

revisions, but has failed or refused to do so.

       30.      Modifying the Website (and other online reservation platforms, as applicable) to

comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

readily achievable. But in any event, upon information and belief, the Website has been altered,

updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

       31.      Defendant will continue to discriminate against Plaintiff and all other disabled

individuals who access the Website (and other online reservation platforms, as applicable) unless

and until Defendant modifies the Website (and other online reservation platforms, as applicable)

to set forth all required information, as set forth above.

       32.      Plaintiff is without an adequate remedy at law and are suffering irreparable harm,

and Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until

Defendant is required to correct the ADA violations found upon the Websites (and other online

reservation platforms, as applicable), and to maintain the Websites (and other online reservation

platforms, as applicable), inclusive of the online reservation system, and accompanying policies

and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

requirements.



                                                    13
       33.      Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

to Plaintiff, including an Order that compels Defendant to enact policies that are consistent with

the ADA and its remedial purposes, and to alter and maintain its Website (and other online

reservation platforms, as applicable), and all online reservation systems, in accordance with the

requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

       WHEREFORE, Plaintiff, JESUS GONZALEZ, respectfully requests that this Court enter

judgment against Defendant, and in his favor, as follows:

             a. A declaration that the Website (and other online reservation platforms, as

                applicable) is owned, leased, operated, and/or controlled by Defendant is in

                violation of the ADA;

             b. Temporary and permanent injunctive relief enjoining Defendant from continuing

                its discriminatory practices, including the requirement that Defendant permanently

                implement policies, practices, procedures, including online content, consistent with

                the mandates of the 2010 ADAAG Standards on its Website (and other online

                reservation platforms, as applicable);

             c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

                or controlling content on any website through which it is offering online

                reservations for any hotel that it owns or operates, unless such website and online

                reservation system fully comply with 28 C.F.R. §36.302(e)(l);

             d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

                associated with this action, in favor of Plaintiff;

             e. An award of compensatory damages deemed just and appropriate to Plaintiff; and




                                                    14
         f. Such other and further relief as this Court deems just, necessary and appropriate

            under the circumstances.

DATED: March 13, 2020

                                                   Respectfully Submitted,

                                                   LAW OFFICES OF NOLAN KLEIN
                                                   Attorneys for Plaintiff
                                                   5550 Glades Road, Suite 500
                                                   Boca Raton, FL 33431
                                                   PH: (954) 745-0588
                                                   www.nklegal.com

                                             By:     /s/ Hector V. Ramirez
                                                   HECTOR V. RAMIREZ, ESQUIRE
                                                   Florida Bar No. 484857
                                                   ramirez@nklegal.com
                                                   amy@nklegal.com




                                              15
